UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	September 1, 2016 — February 28, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Consumer Fund Semiannual report 2 | 28 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Consumer staples and consumer discretionary products and services industries may be affected by demographic and product trends, competition, economic trends, and consumer confidence. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions, changes in government intervention in the financial markets, and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees April 12, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your funds Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/17. See above and pages 10–12 for additional fund performance information. Index descriptions can be found on page 14. 4 Global Consumer Fund Walter has an M.B.A. from the University of Chicago Booth School of Business and a B.S. from Ohio State University. He has been in the investment industry since he joined Putnam in 1996. Walter, how was the investing environment during the six - month reporting period ended February28, 2017? Consumer stocks in both U.S. and international markets generally advanced during the period, but their performance was weaker than that of the broader stock market. The period began in September2016, after a relatively calm summer for financial markets. Stock market performance weakened in September and October, particularly in the United States as uncertainty grew around the approaching U.S. presidential election. In the aftermath of the U.S. election, however, stock performance soared in anticipation of a new business-friendly administration. Major U.S. indexes hit record highs and delivered solid positive returns for the 2016 calendar year and into February 2017 — the final month of the reporting period. Outside the United States, most stock markets performed well despite concerns about China’s growth trajectory, the future of a post-Brexit United Kingdom [U.K.] economy, and potential political shifts from a growing populist movement in Europe. Global Consumer Fund5 Allocations are shown as a percentage of the fund’s net assets as of 2/28/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6Global Consumer Fund How did the fund perform in this environment? I am pleased to report that the fund delivered a return of 5.65% for the six-month reporting period, outperforming its benchmark, the MSCI World Consumer Discretionary & Consumer Staples Index [ND], which returned 3.84%. Could you provide examples of stocks that helped the fund’s performance relative to its benchmark? The fund’s investment in real estate company RE/MAX Holdings, which is not part of the fund’s benchmark index, was the top contributor to relative performance for the reporting period. This stock has been in the portfolio since its initial public offering in 2013, and it is a classic example of the type of investment I typically seek for this fund. In my view, RE/MAX has offered a very attractive return on invested capital. It is a fee-based, recurring-revenue business that has continued to grow and gain market share. It is one of the largest U.S. real estate brokerage companies, but more important, in my view, is that it is also one of the most productive. The company’s agents sell an impressive amount of homes, which has enabled RE/MAX to deliver strong revenue growth. While the company has benefited from the rebound in the housing market, I am more focused on its fundamental strengths — a history of solid management, effective growth strategies, and a strong balance sheet. I trimmed the fund’s position in RE/MAX after the stock’s strong run, but it remained in the portfolio at period-end. Another highlight for the period was Charter Communications, a U.S.-based cable and broadband services company. The most notable recent development for Charter was its acquisition of Time Warner Cable in May2016, a deal that increased the company’s size significantly and one that we believed would add considerable value. Since the acquisition, Charter has delivered two quarters of better-than-expected earnings growth, and the stock remained in the fund’s portfolio at the close of the period. Also boosting fund returns for the period was the stock of Melco Crown Entertainment, a developer, owner, and operator of casino resort properties in Asia. Some patience was required with our investment in this company, as well as with casino operators Wynn Macau and Wynn Resorts, which were also strong performers during the period. These companies were hurt by a significant, multiyear slowdown in the gaming business in Macao, China — the primary focus of their operations. In mid-2016, we began to see improvement as casino traffic increased in Macao and gross gaming revenue — a key measure of the industry’s profitability — increased for the first time in 26months. Melco Crown took a bit longer to recover after its newest property got off to a sluggish start, but our decision to continue to hold these stocks in a challenging environment proved beneficial. Melco, Wynn Macau, and Wynn Resorts remained in the portfolio at the close of the period. Could you discuss some holdings that did not perform as well? The top detractor from performance was the stock of Coty, a beauty products company. The main headwind for the company has involved a recent acquisition. In late 2015, Coty bought the beauty brands of Procter & Gamble. While we believed the deal would be beneficial for Coty’s profitability over time, the company has struggled with the integration, which has been much more disruptive and expensive than expected. Coty has delivered disappointing earnings for several quarters, and many investors responded negatively when its well-respected CEO recently turned over the reins to a successor. I trimmed the fund’s Global Consumer Fund7 position in Coty, but it remained in the portfolio at period-end. Fund performance was dampened by another company dealing with an acquisition that has not gone as smoothly as investors expected. Anheuser-Busch InBev, the world’s largest brewer,finalized its acquisition of brewing company SABMiller in October2016. In the months since, the company saw slowing sales in some markets while also delivering disappointing earnings and a weaker-than-expected outlook for 2017. We believe these are short-term setbacks, and in our view the company continues to offer solid fundamental strength and attractive growth potential over time. Anheuser-Busch InBev remained in the portfolio at the close of the period. We also maintained the fund’s position in Associated British Foods, a U.K.-based food and retail company that had a negative impact on performance during the period. Our primary reason for investing in this stock is the company’s retail business — specifically its chain of Primark stores. We believe Primark offers a competitive edge due to its unique approach of selling products at extraordinarily low prices. The chain, originally based only in the United Kingdom, has expanded globally and recently opened several stores in the United States. Primark is one of the largest clothing retailers in Europe, with over 300 U.K.-based stores.Although disappointing sales results for Primark hurt the stock’s performance during the period, we maintained the fund’s position in Associated British Foods as of period-end. What role did derivatives play in the portfolio? Although derivative investments were not a significant part of the portfolio, they did affect performance during the period. Specifically, forward currency contracts, which were used to attempt to hedge foreign exchange risk, had a negative impact on performance. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 8 Global Consumer Fund As the fund begins the second half of its fiscal year, what is your outlook? I continue to be optimistic about a number of positive macroeconomic trends we observed during the reporting period. In the United States, these included a strengthening labor market, slow but steady economic growth, and home price appreciation — which I view as a critical driver of consumer confidence and spending. And, as I mentioned, following the U.S. presidential election, we saw consumer trends improve further in anticipation of a pro-growth agenda from the new administration. One factor that may offset these positive forces somewhat is valuation — that is, many stocks have become quite expensive. With U.S. stock market indexes recently reaching record highs and a bull market that just reached its eighth anniversary, it was a bit more challenging to find attractively valued stocks. Also, other regions of the world have faced more challenges, and we continue to monitor global markets, seeking to take advantage of downturns when we believe it is appropriate. Thank you, Walter, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Global Consumer Fund9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (12/18/08) Before sales charge 210.64% 14.84% 74.76% 11.81% 20.35% 6.37% 17.97% 5.65% After sales charge 192.78 14.01 64.72 10.50 13.43 4.29 11.19 –0.43 Class B (12/18/08) Before CDSC 192.47 13.99 68.47 10.99 17.73 5.59 17.17 5.29 After CDSC 192.47 13.99 66.47 10.73 14.82 4.71 12.17 0.29 Class C (12/18/08) Before CDSC 192.13 13.98 68.32 10.98 17.74 5.59 17.10 5.30 After CDSC 192.13 13.98 68.32 10.98 17.74 5.59 16.10 4.30 Class M (12/18/08) Before sales charge 198.21 14.27 70.45 11.25 18.55 5.84 17.39 5.43 After sales charge 187.77 13.77 64.48 10.46 14.40 4.59 13.29 1.74 Class R (12/18/08) Net asset value 204.60 14.56 72.71 11.55 19.48 6.11 17.73 5.57 Class Y (12/18/08) Net asset value 217.09 15.12 76.98 12.09 21.27 6.64 18.31 5.83 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Global Consumer Fund Comparative index returns For periods ended 2/28/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months MSCI World Consumer Discretionary & 190.05% 13.88% 71.74% 11.42% 20.81% 6.50% 12.79% 3.84% Consumer Staples Index (ND) Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 2/28/17 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.184 $0.068 $0.056 $0.102 — $0.230 Capital gains Long-term gains 0.391 0.391 0.391 0.391 $0.391 0.391 Short-term gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/16 $18.76 $19.90 $18.04 $17.95 $18.44 $19.11 $18.50 $18.86 2/28/17 19.20 20.37 18.50 18.42 18.91 19.60 19.11 19.29 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Global Consumer Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year 6 months Class A (12/18/08) Before sales charge 219.38% 15.05% 73.65% 11.67% 24.96% 7.71% 13.14% 6.80% After sales charge 201.01 14.23 63.67 10.36 17.78 5.61 6.63 0.65 Class B (12/18/08) Before CDSC 200.70 14.21 67.26 10.84 22.13 6.89 12.30 6.42 After CDSC 200.70 14.21 65.26 10.57 19.13 6.01 7.30 1.42 Class C (12/18/08) Before CDSC 200.22 14.19 67.32 10.84 22.22 6.92 12.34 6.43 After CDSC 200.22 14.19 67.32 10.84 22.22 6.92 11.34 5.43 Class M (12/18/08) Before sales charge 206.57 14.48 69.44 11.12 23.08 7.17 12.59 6.59 After sales charge 195.84 13.99 63.51 10.33 18.77 5.90 8.65 2.86 Class R (12/18/08) Net asset value 213.05 14.77 71.53 11.40 24.02 7.44 12.89 6.66 Class Y (12/18/08) Net asset value 226.13 15.34 75.81 11.95 25.89 7.98 13.48 6.97 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/16 *† 1.31% 2.06% 2.06% 1.81% 1.56% 1.06% Total annual operating expenses for the fiscal year ended 8/31/16 † 1.54% 2.29% 2.29% 2.04% 1.79% 1.29% Annualized expense ratio for the six-month period ended 2/28/17 1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/17. † Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. 12Global Consumer Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/16 to 2/28/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $6.73 $10.54 $10.54 $9.27 $8.00 $5.46 Ending value (after expenses) $1,056.50 $1,052.90 $1,053.00 $1,054.30 $1,055.70 $1,058.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/28/17, use the following calculation method. To find the value of your investment on 9/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $6.61 $10.34 $10.34 $9.10 $7.85 $5.36 Ending value (after expenses) $1,018.25 $1,014.53 $1,014.53 $1,015.77 $1,017.01 $1,019.49 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Consumer Fund13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Consumer Discretionary & Consumer Staples Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the consumer discretionary and consumer staples sectors. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Global Consumer Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2017, Putnam employees had approximately $482,000,000 and the Trustees had approximately $136,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Consumer Fund15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Global Consumer Fund The fund’s portfolio 2/28/17 (Unaudited) COMMON STOCKS (98.0%)* Shares Value Beverages (5.3%) Anheuser-Busch InBev SA/NV (Belgium) 22,202 $2,428,521 Chemicals (3.6%) Sherwin-Williams Co. (The) 5,298 1,634,645 Equity real estate investment trusts (REITs) (3.2%) American Tower Corp. 5,525 634,215 Gaming and Leisure Properties, Inc. 25,749 823,968 Food and staples retail (2.3%) Seven & i Holdings Co., Ltd. (Japan) 27,000 1,057,457 Food products (7.2%) Associated British Foods PLC (United Kingdom) 22,737 738,904 J.M. Smucker Co. (The) 6,086 862,569 Kraft Heinz Co. (The) 18,215 1,666,855 Hotels, restaurants, and leisure (16.2%) Compass Group PLC (United Kingdom) 57,814 1,074,643 Hilton Worldwide Holdings, Inc. 19,150 1,095,380 Lindblad Expeditions Holdings, Inc. † 32,033 287,336 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 47,343 775,005 Penn National Gaming, Inc. † 77,314 1,118,734 Restaurant Brands International, Inc. (Canada) 25,895 1,416,457 Wynn Macau, Ltd. (China) S 319,600 569,795 Wynn Resorts, Ltd. S 10,944 1,052,266 Household durables (0.7%) Coway Co., Ltd. (South Korea) 3,849 304,652 Internet and direct marketing retail (15.2%) Amazon.com, Inc. † 5,835 4,930,807 Ctrip.com International, Ltd. ADR (China) † S 12,129 575,400 Priceline Group, Inc. (The) † 818 1,410,338 Internet software and services (0.7%) Rightmove PLC (United Kingdom) 6,418 313,056 Media (15.1%) Charter Communications, Inc. Class A † 8,136 2,628,416 Liberty Global PLC Ser. C (United Kingdom) † 29,188 1,024,207 Liberty Media Corp.-Liberty SiriusXM Class C † 67,033 2,609,595 WPP PLC (United Kingdom) 26,497 623,711 Personal products (7.5%) Coty, Inc. Class A 63,890 1,199,854 Edgewell Personal Care Co. † 10,566 780,193 Unilever NV ADR (Netherlands) 30,490 1,441,113 Global Consumer Fund 17 COMMON STOCKS (98.0%)* cont . Shares Value Real estate management and development (2.3%) RE/MAX Holdings, Inc. Class A 18,276 $1,050,870 Software (2.2%) Nintendo Co., Ltd. (Japan) 4,800 1,004,050 Specialty retail (8.3%) CarMax, Inc. † S 19,099 1,232,649 Home Depot, Inc. (The) 9,029 1,308,392 O’Reilly Automotive, Inc. † 4,590 1,247,149 Textiles, apparel, and luxury goods (2.5%) Luxottica Group SpA (Italy) 21,429 1,129,645 Tobacco (5.7%) Japan Tobacco, Inc. (Japan) 40,300 1,347,698 Philip Morris International, Inc. 11,350 1,241,123 Total common stocks (cost $36,258,006) Principal amount/ Value SHORT-TERM INVESTMENTS (8.2%)* shares Putnam Cash Collateral Pool, LLC 0.97% d Shares 2,931,932 $2,931,932 Putnam Short Term Investment Fund 0.76% L Shares 766,445 766,445 U.S. Treasury Bills 0.493%, 3/2/17 $21,000 21,000 Total short-term investments (cost $3,719,377) TOTAL INVESTMENTS Total investments (cost $39,977,383) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $45,569,601. † This security is non-income-producing. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $4,975 to cover certain derivative contracts. 18Global Consumer Fund Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 65.2% China 2.5% United Kingdom 8.3 Italy 2.5 Japan 7.5 Hong Kong 1.7 Belgium 5.3 South Korea 0.7 Netherlands 3.2 Total 100.0% Canada 3.1 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $7,638,398) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N. A. British Pound Buy 3/16/17 $211,507 $208,881 $2,626 Hong Kong Dollar Sell 5/17/17 525,156 525,399 243 Barclays Bank PLC Canadian Dollar Sell 4/19/17 273,026 269,944 (3,082) Norwegian Krone Buy 3/16/17 62,236 62,028 208 Swiss Franc Buy 3/16/17 447,102 447,273 (171) Citibank, N.A. British Pound Sell 3/16/17 50,394 51,482 1,088 Danish Krone Buy 3/16/17 112,117 113,419 (1,302) Euro Buy 3/16/17 1,001,094 996,139 4,955 Japanese Yen Buy 5/17/17 520,806 515,574 5,232 Credit Suisse International Australian Dollar Buy 4/19/17 199,202 188,548 10,654 Canadian Dollar Sell 4/19/17 2,862 2,829 (33) Swedish Krona Buy 3/16/17 64,609 63,769 840 Swiss Franc Buy 3/16/17 619,884 620,226 (342) Goldman Sachs International Australian Dollar Buy 4/19/17 157,845 149,392 8,453 Japanese Yen Buy 5/17/17 427,953 423,440 4,513 HSBC Bank USA, National Association British Pound Sell 3/16/17 119,531 122,172 2,641 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/19/17 131,346 124,312 7,034 Euro Sell 3/16/17 405,462 406,488 1,026 Japanese Yen Buy 5/17/17 152,209 150,655 1,554 Singapore Dollar Buy 5/17/17 74,030 73,697 333 Swedish Krona Buy 3/16/17 93,443 92,214 1,229 Swiss Franc Buy 3/16/17 197,195 197,257 (62) Global Consumer Fund19 FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $7,638,398) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 4/19/17 $65,788 $62,270 $3,518 Canadian Dollar Sell 4/19/17 192,662 195,916 3,254 Japanese Yen Buy 5/17/17 535,785 530,301 5,484 Swedish Krona Buy 3/16/17 322,877 318,609 4,268 Swiss Franc Buy 3/16/17 353,237 353,359 (122) UBS AG Swiss Franc Buy 3/16/17 189,921 190,024 (103) WestPac Banking Corp. Canadian Dollar Sell 4/19/17 184,905 182,781 (2,124) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks
